DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars, US 2019/0051565.
Regarding Claim 1, Baars teaches a method for manufacturing a CMOS device 100, comprising: 
forming an active region 116 for the CMOS device on a substrate 10; 
forming shallow trench isolations 20 on the substrate , wherein two of the shallow trench isolations defines an active region of the CMOS device; 
forming a gate structure 150 in the active region 116 and gate sidewalls 156 of the CMOS device, 
forming a gate sidewalls layer 160 on both sides of the gate structure 150 (Fig. 1C), wherein a material of the gate sidewalls layer is silicon nitride (paragraph 46), and wherein the gate sidewalls layer does not extend to a surface the shallow trench isolations (Fig. 1B);
depositing a silicon nitride film 40 directly on the gate structure, the gate sidewalls, a surface of the active region, and the surface the shallow trench isolations, wherein the depositing is performed via atomic layer deposition (ALD) in paragraph 43 and Fig. 1D ; and 
performing a photolithography process to define an ion implantation region (paragraph 56) for source/drain 170 (Figs. 1F and 1G) with references to Figs. 1A – 1G in paragraphs 30 – 56.
Baars teaches defining ion implantation region for source/drain implantation with reference to Fig. 1F in paragraphs 55 and 56, but fails to teach performing a photolithography process to define an ion implantation region.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to perform photolithography process similar to that shown with reference to Fig. 2B in paragraph 67 for the benefit of implanting ions for source/drain formation in the PMOS and the NMOS regions of the substrate. 
	Regarding Claim 2, Baars teaches the thickness of the silicon nitride film is 10 to 50 A in paragraph 53.  
	Regarding Claim 5, Baars teaches a plurality of PMOS devices and/or a plurality of NMOS devices are fabricated on the substrate in paragraph 27.  
Regarding Claim 6, Baars teaches after performing a photolithography process to define an ion implantation region, the method further comprising: performing an ion implantation process in paragraph 56.  
Regarding Claim 7, Baars teaches the material of the silicon nitride film is pure silicon nitride or carbon-doped silicon nitride or boron-doped silicon nitride in paragraph 23.  
Regarding Claim 8, Baars teaches the method is applied to the 40 nm and below technology nodes in paragraphs 7 and 8.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars, US 2019/0051565 in view of Girard, US 2019/0027357.
	Baars fails to teach the reaction temperature during depositing the silicon nitride film is 3000C to 7000C.  
Girard teaches ALD deposition of Silicon nitride films at temperatures between 3000C to 7000C in paragraphs 268 – 271 for the benefit of depositing silicon containing films by vapor deposition methods in paragraphs 2 – 5.   
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to perform ALD deposition of Silicon nitride films at temperatures between 3000C to 7000C for the benefit of depositing a silicon containing films by vapor deposition methods as taught by Girard in paragraphs 2 – 5.

Response to Arguments
Applicant’s arguments, see pages 5 – 8, filed October 01, 2021, with respect to the rejection(s) of claim(s) 1 – 8 under US 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 9, 2021